TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 16, 2015



                                      NO. 03-14-00662-CV


    James R. Colley, Individually as Representative and/or Beneficiary of the Estate of
   James W. Colley, Deceased, and as Representative and/or Beneficiary of the Estate of
                          Dortha J. Colley, Deceased, Appellant

                                                 v.

                     Benny J. Williams and Gloria Ann Quiroz, Appellees




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on September 16, 2014. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.